Citation Nr: 1549977	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease, L4-5 and L5-S1, with spondylolisthesis and retrolisthesis (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to July 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease, L4-5 and L5-S1, with spondylolisthesis and retrolisthesis, assigning a 10 percent rating effective June 27, 2012.  The Veteran has appealed that initial rating.


FINDING OF FACT

The Veteran's low back disability is characterized by x-ray evidence of arthritis, pain, and painful motion, but not compensable limitation of motion, muscle spasm, guarding, ankylosis, or objective evidence of neurologic abnormalities.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative disc disease, L4-5 and L5-S1, with spondylolisthesis and retrolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service VA and private treatment records.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

VA examinations were also provided in July 2013 and August 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015). There is no evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since it was last examined in August 2014.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  In addition, although the Veteran asked in December 2014 to be scheduled for an additional VA examination with a different VA examiner, he did not point to any deficiencies in the examinations that were conducted, nor were any indicated.  Also, there is a rebuttable presumption that VA's selection of a particular medical professional means that the person is qualified for the task.  Therefore, remand for a third VA examination is not required.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As noted in the introduction, the Veteran was originally granted service connection for degenerative disc disease, L4-5 and L5-S1, with spondylolisthesis and retrolisthesis in the December 2013 rating decision at issue.  He has appealed that initial rating.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2015).  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 
Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the higher rating. 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's low back disorder has been assigned a 10 percent rating under DC 5237.  38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS will be discussed below.  

Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.

The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. Id. In this regard, the criteria 'are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.' 68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.

Here, the medical evidence includes x-ray evidence of arthritis of the Veteran's spine.  See e.g., July 2012 letter from private doctor; August 2014 VA exam.

In July 2012, David Martin, M.D., stated that he had been treating the Veteran for chronic back pain since 2010.  

In July 2013, the Veteran underwent a VA examination in conjunction with his claim.  At that time, he complained problems sleeping in the bed at night, stiffness, soreness, and pain.  He had to take medication when he walked.  Range of motion testing found full range of flexion, extension, bilateral lateral flexion, and bilateral lateral rotation without objective evidence of painful motion.  There was no additional loss of motion or functional loss after repetitive testing.  He had no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflex exam, and sensory exam were normal.  The Veteran did not have muscle atrophy.  Straight leg raising testing was negative.  He had no radiculopathy or intervertebral disc syndrome (IVDS).  He did not use any assistive devices.  There were no associated scars or any other pertinent physical findings, complications, conditions, signs or symptoms.  In conclusion, the examiner stated that the Veteran's posture and gait were within normal limits.  He noted that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups was 5 degrees in all planes.  The examiner stated that the Veteran's low back disability did impact his ability to work in that he had mild impairment standing, climbing, and lifting.

March 2014 VA treatment records note lower back pain without radiation.  The Veteran rated this pain as 4/10 in severity.  This pain was aggravated by lifting and relieved by rest.  He had no leg weakness, no bowel or bladder issues, and no point tenderness over spine.  He was able to ambulate unassisted.

In his April 2014 VA Form 9, the Veteran reported unbearable pain in his back from time to time that runs down his leg.  He described this as a sharp irritating pain.  He was unable to sit for any period of time without having discomfort, unable to lift at times without discomfort, and unable to lie down at night most of the time without pain in back.

At his July 2014 RO hearing, the Veteran reported taking Aleve for pain.  He stated that he wore a back brace all the time at work.  He reported trouble sleeping due to pain.  He stated that this pain radiates down his legs.  He had to stop working as an offset printer and now worked part time (18 hours a week) at a store in the produce section.  He treated his pain with heating pads, ice pack, and Bengay.  He was unable to do regular exercise, but tried to walk a little in the morning.  His wife also testified at this hearing, noting that the Veteran was unable to work in the yard, take trips, or complete projects due to his pain.  This pain limited his ability to sit and radiated down his legs.  Due to this pain, the Veteran had to frequently switch positions.  He was unable to drive for an hour or more.

In August 2014, the Veteran underwent another VA examination in conjunction with this claim.  At that time, he reported flare ups associated with lifting, which resulted in his avoidance of lifting at work.  Range of motion testing found full range of flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  There was objective evidence of painful motion at the end of the ranges of flexion and extension, but not with lateral flexion or rotation.  There was no additional loss of motion after repetitive testing, but there was functional loss in that there was pain on movement and disturbance of locomotion.  He had no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflex exam, and sensory exam were normal.  The Veteran did not have muscle atrophy.  Straight leg raising testing was negative.  He had no radiculopathy, other neurologic abnormalities, or intervertebral disc syndrome (IVDS).  He regularly used a back brace at work, but did not use any other assistive devices.  There were no associated scars or any other pertinent physical findings, complications, conditions, signs or symptoms.  Imaging studies found arthritis.  The functional impact of this disability was that the Veteran could not perform heavy lifting.  The examiner stated that there was no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over time.

The evidence shows that the criteria for a rating greater than 10 percent under the General Rating Formula have not been satisfied.  The Veteran's forward flexion of the spine consistently exceeded 60 degrees, including after repetitive motion, and the combined range of motion of the thoracolumbar spine exceeded 120 degrees. Thus, the criteria for a rating greater than 10 percent based on limitation of motion are not satisfied.  See 38 C.F.R. § 4.71a.  Although the Veteran has complained of pain on motion, he was nevertheless able to flex to 90 degrees on initial testing, and to 90 degrees after repetitive testing.  The July 2013 VA examiner stated that during pain on use or flare-ups, the Veteran would have a decrease of 5 degrees in all planes, so forward flexion to 85 degrees.  In order to assign a higher rating based on functional loss due to pain, the pain "must actually affect some aspect of 'the normal working movements of the body.'"  Mitchell, 25 Vet. App. at 43 (quoting § 4.40).  Thus, the July 2013 VA examination report shows forward flexion exceeding 60 degrees, even during pain on use or flare-ups.  The August 2014 exam shows painful motion at the end of the normal range, but no loss of motion.  

In sum, the Veteran does not have additional disability of the spine beyond that recorded on range of motion testing, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In this regard, even during pain on use or flare-ups, the Veteran still had forward flexion to 85 degrees.  Thus, evidence shows that the Veteran's low back symptoms do not affect its normal working movements beyond the limitations already recorded, and thus do not satisfy the criteria for a rating greater than 10 percent under the General Rating Formula based on limitation of motion.  See Mitchell, 25 Vet. App. at 42-43.  

The Veteran's documented arthritis and painful motion as sufficient to warrant the current 10 percent rating.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003; see also Mitchell, 25 Vet. App. 32.  The criteria for a rating greater than 10 percent under the General Rating Formula are not otherwise satisfied.  The Veteran has not had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as shown by the VA examination reports.  The evidence also shows that the Veteran's lumbar spine disability has not been manifested by favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, as defined in the notes to the General Rating Formula.  Accordingly, a rating greater than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.  

Additionally, as the record does not show incapacitating episodes of intervertebral disc syndrome.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).
Because the Veteran has not been prescribed bed rest by a physician for his low back disability during the pendency of this claim, a higher rating under DC 5243 is not available.  See id.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Despite the Veteran and his wife's reports of pain radiating down his legs, the medical evidence of record does not include objective evidence of radiculopathy.  Instead, the exam reports specifically find no evidence of radiculopathy.  The objective medical evidence does not include a diagnosis of any bladder or bowel dysfunction.  No other objective neurologic symptoms have been associated with this disability.  As no objective neurologic abnormalities have been associated with the Veteran's low back disability, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

The evaluation of the Veteran's lumbar spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's lumbar spine disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his lumbar spine disability is manifested by degenerative disc disease and arthritis with pain, limitation of motion, and associated functional impairment.  These manifestations are specifically contemplated under 38 C.F.R. § 4.71a, DC 5237, which are evaluated under the General Rating Formula, and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to pain, deformity weakness, instability, fatigability, and incoordination of the joint.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07.  The 10 percent rating currently in effect adequately compensates for considerable loss of working time from exacerbation or illness proportionate to the nature and severity of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.1.  The fact that the Veteran occasionally uses a brace does not indicate that the disability itself is exceptional or unusual, or more severe than that contemplated by the criteria.  The issue turns on the disability and its manifestations itself and not on the means by which the Veteran copes with it. 

In short, there are no manifestations of the Veteran's lumbar spine disability not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's lumbar spine disability for extraschedular consideration. See id.; 38 C.F.R. § 3.321(b).

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 10 percent for service-connected disability of the lumbar spine is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial rating higher than 10 percent for degenerative disc disease, L4-5 and L5-S1, with spondylolisthesis and retrolisthesis is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


